     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 1 of 15 Page ID #:1




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason Yoon (SBN 306137)
 2   Jason J. Kim (SBN 190246)
     101 S. Western Ave., Second Floor
 3   Los Angeles, CA 90004
     Telephone: (213) 252-8008
 4   Facsimile: (213) 252-8009
     scalequalaccess@yahoo.com
 5
     Attorneys for Plaintiff
 6   SAM KIM
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
     SAM KIM,                                   Case No.:
11
                  Plaintiff,                    COMPLAINT FOR INJUNCTIVE
12                                              RELIEF AND DAMAGES FOR
           vs.                                  VIOLATION OF:
13
                                                1. AMERICANS WITH DISABILITIES
14   YU & JU, LLC. D/B/A BRICKS N               ACT, 42 U.S.C. §12131 et seq.;
15   SCONES COFFEE SHOP; WHA SOUK               2. CALIFORNIA’S UNRUH CIVIL
     KIM, TRUSTEE OF THE WHA SOUK               RIGHTS ACT, CAL CIV. CODE §§ 51 -
16                                              52 et seq.;
     KIM LIVING TRUST,
17                Defendants.                   3. CALIFORNIA’S DISABLED
                                                PERSONS ACT, CAL CIV. CODE §54 et
18                                              seq.
19                                              4. CALIFORNIA’S UNFAIR
                                                COMPETITION ACT, CAL BUS & PROF
20                                              CODE § 17200, et seq.
21                                              5. NEGLIGENCE
22
23
24
25         Plaintiff SAM KIM (“Plaintiff”) complains of Defendants YU & JU, LLC. D/B/A
26   BRICKS N SCONES COFFEE SHOP; WHA SOUK KIM, TRUSTEE OF THE WHA
27   SOUK KIM LIVING TRUST (“Defendants”) and alleges as follows:
28




                                   COMPLAINT FOR DAMAGES - 1
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 2 of 15 Page ID #:2




 1                                 JURISDICTION AND VENUE
 2         1.      The Court has jurisdiction of this action pursuant to 28 USC §1331 for
 3   violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et seq.)
 4         2.      Pursuant to pendant jurisdiction, attendant and related causes of action,
 5   arising from the same nucleus of operating facts, are also brought under California law,
 6   including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 7   54, 54., 54.3 and 55.
 8         3.      Venue is proper in this court pursuant to 28 USC §1391(b). The real
 9   property which is the subject of this action is located in this district, in Los Angeles, Los
10   Angeles County, California, and that Plaintiff’s causes of action arose in this district.
11                                             PARTIES
12         4.      Plaintiff is a California resident with a physical disability with substantial
13   limitation in his ability to walk. Plaintiff suffers from hemiplegia and requires the use of
14   a wheelchair at all times when traveling in public.
15         5.      Defendants are, or were at the time of the incident, the real property owners,
16   business operators, lessors and/or lessees of the real property for BRINKS N SCONES
17   COFFEE SHOP (“Business”) located at or about 403 N. Larchmont Blvd., Los Angeles,
18   California.
19         6.      The true names and capacities, whether individual, corporate, associate or
20   otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
21   who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
22   Court to amend this Complaint when the true names and capacities have been
23   ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
24   fictitiously named Defendants are responsible in some manner, and therefore, liable to
25   Plaintiff for the acts herein alleged.
26         7.      Plaintiff is informed and believes, and thereon alleges that, at all relevant
27   times, each of the Defendants was the agent, employee, or alter-ego of each of the other
28   Defendants, and/or was acting in concert with each of the other Defendants, and in doing



                                    COMPLAINT FOR DAMAGES - 2
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 3 of 15 Page ID #:3




 1   the things alleged herein was acting with the knowledge and consent of the other
 2   Defendants and within the course and scope of such agency or employment relationship.
 3         8.     Whenever and wherever reference is made in this Complaint to any act or
 4   failure to act by a defendant or Defendants, such allegations and references shall also be
 5   deemed to mean the acts and failures to act of each Defendant acting individually, jointly
 6   and severally.
 7                                 FACTUAL ALLEGATIONS
 8         9.     On or about July 19, 2019, Plaintiff went to the Business. On or about
 9   September 4, 2019, Plaintiff returned to the Business. The Business is a restaurant
10   business establishment, which is open to the public, is a place of public accommodation
11   and affects commerce through its operation.
12         10.    While attempting to enter the Business during each visit, Plaintiff personally
13   encountered a number of barriers that interfered with his ability to use and enjoy the
14   goods, services, privileges, and accommodations offered at the Business. To the extent
15   of Plaintiff’s personal knowledge, the barriers at the Business included, but were not
16   limited to, the following:
17                a.     Defendants failed to comply with the federal and state standards for
18                       the parking space designated for persons with disabilities. Defendants
19                       failed to post required signage such as “Minimum Fine $250.”
20                b.     Defendants failed to maintain the parking space designated for
21                       persons with disabilities to comply with the federal and state
22                       standards. Defendants failed to provide proper van accessible space
23                       designated for the persons with disabilities.
24                c.     Defendant failed to maintain the parking space designated for persons
25                       with disabilities to comply with the federal and state standards.
26                       Defendants failed to paint the ground as required.
27
28




                                   COMPLAINT FOR DAMAGES - 3
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 4 of 15 Page ID #:4




 1               d.     Defendants failed to maintain the parking space designated for
 2                      persons with disabilities to comply with the federal and state
 3                      standards. Defendants failed to properly mark the space with the
 4                      International Symbol of Accessibility.
 5               e.     Defendants failed to maintain the parking space designated for
 6                      persons with disabilities to comply with the federal and state
 7                      standards. Defendants failed to install a wheel stop.
 8               f.     Defendant failed to maintain the parking space designated for persons
 9                      with disabilities to comply with the federal and state standards.
10                      Defendants failed to provide proper ramp for the persons with
11                      disabilities.
12               g.     Defendants failed to maintain the facility to be readily accessible.
13                      The entrance pathway from the sidewalk to the Business was too
14                      narrow for a wheelchair user to travel.
15               h.     Defendants failed to maintain the facility to be readily accessible.
16                      The entrance door was improper.
17               i.     The restroom was not accessible and violated various American
18                      with Disability Act Accessibility Guideline (“ADAAG”)
19                      requirements, including but not limited to the lack of space for
20                      a wheelchair to turn, inadequate floor space, and inadequate size of
21                      access compartments.
22                      (i) door and door lock;
23                      (ii) side grab bar;
24                      (iii) improper toilet flush;
25                      (iv) toilet; and
26                      (v) adequate turning space
27         11.   These barriers and conditions denied Plaintiff the full and equal access to the
28   Business. Plaintiff lives about 8 miles away from the Business. Plaintiff wishes to



                                   COMPLAINT FOR DAMAGES - 4
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 5 of 15 Page ID #:5




 1   patronize the Business again as it is conveniently located for Plaintiff. However, Plaintiff
 2   is deterred from visiting the Business because his knowledge of these violations prevents
 3   him from returning until the barriers are removed.
 4         12.    Based on the violations, Plaintiff alleges, on information and belief, that
 5   there are additional barriers to accessibility at the Business after further site inspection.
 6   Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
 7   Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
 8         13.    In addition, Plaintiff alleges, on information and belief, that Defendants
 9   knew that particular barriers render the Business inaccessible, violate state and federal
10   law, and interfere with access for the physically disabled.
11         14.    At all relevant times, Defendants had and still have control and dominion
12   over the conditions at this location and had and still have the financial resources to
13   remove these barriers without much difficulty or expenses to make the Business
14   accessible to the physically disabled in compliance with ADDAG and Title 24
15   regulations. Defendants have not removed such barriers and have not modified the
16   Business to conform to accessibility regulations.
17                                   FIRST CAUSE OF ACTION
18       VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
19         15.    Plaintiff incorporates by reference each of the allegations in all prior
20   paragraphs in this complaint.
21         16.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
22   shall be discriminated against on the basis of disability in the full and equal enjoyment of
23   the goods, services, facilities, privileges, advantages, or accommodations of any place of
24   public accommodation by any person who owns, leases, or leases to, or operates a place
25   of public accommodation. See 42 U.S.C. § 12182(a).
26         17.    Discrimination, inter alia, includes:
27                a.     A failure to make reasonable modification in policies, practices, or
28                       procedures, when such modifications are necessary to afford such



                                     COMPLAINT FOR DAMAGES - 5
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 6 of 15 Page ID #:6




 1                    goods, services, facilities, privileges, advantages, or accommodations
 2                    to individuals with disabilities, unless the entity can demonstrate that
 3                    making such modifications would fundamentally alter the nature of
 4                    such goods, services, facilities, privileges, advantages, or
 5                    accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 6              b.    A failure to take such steps as may be necessary to ensure that no
 7                    individual with a disability is excluded, denied services, segregated or
 8                    otherwise treated differently than other individuals because of the
 9                    absence of auxiliary aids and services, unless the entity can
10                    demonstrate that taking such steps would fundamentally alter the
11                    nature of the good, service, facility, privilege, advantage, or
12                    accommodation being offered or would result in an undue burden. 42
13                    U.S.C. § 12182(b)(2)(A)(iii).
14              c.    A failure to remove architectural barriers, and communication barriers
15                    that are structural in nature, in existing facilities, and transportation
16                    barriers in existing vehicles and rail passenger cars used by an
17                    establishment for transporting individuals (not including barriers that
18                    can only be removed through the retrofitting of vehicles or rail
19                    passenger cars by the installation of a hydraulic or other lift), where
20                    such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
21              d.    A failure to make alterations in such a manner that, to the maximum
22                    extent feasible, the altered portions of the facility are readily
23                    accessible to and usable by individuals with disabilities, including
24                    individuals who use wheelchairs or to ensure that, to the maximum
25                    extent feasible, the path of travel to the altered area and the
26                    bathrooms, telephones, and drinking fountains serving the altered
27                    area, are readily accessible to and usable by individuals with
28                    disabilities where such alterations to the path or travel or the



                                COMPLAINT FOR DAMAGES - 6
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 7 of 15 Page ID #:7




 1                       bathrooms, telephones, and drinking fountains serving the altered
 2                       area are not disproportionate to the overall alterations in terms of cost
 3                       and scope. 42 U.S.C. § 12183(a)(2).
 4         18.    Where parking spaces are provided, accessible parking spaces shall be
 5   provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
 6   eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
 7   (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
 8   Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
 9   be van parking space. 2010 ADA Standards § 208.2.4.
10         19.    Under the ADA, the method and color of marking are to be addressed by
11   State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
12   Building Code (“CBC”), the parking space identification signs shall include the
13   International Symbol of Accessibility. Parking identification signs shall be reflectorized
14   with a minimum area of 70 square inches. Additional language or an additional sign
15   below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
16   parking space identification sign shall be permanently posted immediately adjacent and
17   visible from each parking space, shall be located with its centerline a maximum of 12
18   inches from the centerline of the parking space and may be posted on a wall at the
19   interior end of the parking space. See CBC § 11B-502.6, et seq.
20         20.    Moreover, an additional sign shall be posted either in a conspicuous place at
21   each entrance to an off-street parking facility or immediately adjacent to on-site
22   accessible parking and visible from each parking space. The additional sign shall not be
23   less than 17 inches wide by 22 inches high. The additional sign shall clearly state in
24   letters with a minimum height of 1 inch the following: “Unauthorized vehicles parked in
25   designated accessible spaces not displaying distinguishing placards or special license
26   plates issued for persons with disabilities will be towed always at the owner’s expense…”
27   See CBC § 11B-502.8, et seq.
28         21.    Here, Defendants failed to provide signs stating “Minimum fine $250.”



                                   COMPLAINT FOR DAMAGES - 7
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 8 of 15 Page ID #:8




 1         22.    For the parking spaces, access aisles shall be marked with a blue painted
 2   borderline around their perimeter. The area within the blue borderlines shall be marked
 3   with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
 4   with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall
 5   be painted on the surface within each access aisle in white letters a minimum of 12 inches
 6   (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
 7   11B-502.3.3.
 8         23.      Here, Defendants failed to properly maintain the access aisles as there was
 9   no “NO PARKING” painted on the parking surface. Moreover, Defendants failed to
10   provide the access aisle with the minimum width of 96 inches.
11         24.    The surface of each accessible car and van space shall have surface
12   identification complying with either of the following options: The outline of a profile
13   view of a wheel chair with occupant in white on a blue background a minimum 36” wide
14   by 36” high (914 mm x 914 mm). The centerline of the profile view shall be a maximum
15   of 6 inches (152 mm) from the centerline of the parking space, its sides parallel to the
16   length of the parking space and its lower side or corner aligned with the end of the
17   parking space length or by outlining or painting the parking space in blue and outlining
18   on the ground in white or a suitable contrasting color a profile view of a wheel chair with
19   occupant. See CBC § 11B-502.6.4, et seq.
20         25.    Here, Defendants failed to properly paint the International Symbol of
21   Accessibility on the surface as required. The Symbol painting had faded on the parking
22   surface.
23         26.    When arranging disabled parking stalls, loading zone access to the
24   accessible route should not force one who is disabled to travel behind any other vehicle
25   other than their own. Wheel stops are required when the front end of the vehicle would
26   encroach into the accessible route and reduce the path under 48”. The entrance warning
27   tow-away signs must provide specific wording and include a reclaim name or phone
28   number installed on the sign. See CBC § 11B-502.7.2. At least one accessible route shall



                                    COMPLAINT FOR DAMAGES - 8
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 9 of 15 Page ID #:9




 1   connect accessible building, facilities, elements, and spaces that are on the same site.
 2   1991 ADA Standards § 4.3.2.
 3         27.    Here, Defendants failed to install wheel stop and the front end of the vehicle
 4   would encroach into the accessible route.
 5         28.    The cross slope of ramp surfaces shall be no greater than 1:50. Ramp
 6   surfaces shall comply with 4.5. 1991 Standards § 4.8.6. Ramps and landings with drop-
 7   offs shall have curbs, walls, railings, or projecting surfaces that prevent people from
 8   slipping off the ramp. Curbs shall be a minimum of 2 in (50 mm) high. 1991 Standards §
 9   4.8.7. Outdoor ramps and their approaches shall be designed so that water will not
10   accumulate on walking surfaces. 1991 Standards § 4.8.8. Ground and floor surfaces
11   along accessible routes and in accessible rooms and spaces including floors, walks,
12   ramps, stairs, and curb ramps, shall be stable, firm, slip-resistant, and shall comply with
13   4.5. 1991 Standards § 4.5.1.
14         29.    Here, Defendants failed to provide a compliant ramp for the access aisle.
15         30.    At least one accessible route shall connect accessible building, facilities,
16   elements, and spaces that are on the same site. 1991 ADA Standards § 4.3.2. A public
17   accommodation shall maintain in operable working condition those features of facilities
18   and equipment that are required to be readily accessible to and usable by persons with
19   disabilities by the Act or this part. 28 C.F.R. 35.211(a).
20         31.    Here, the entrance pathway from the sidewalk to the Business was too
21   narrow for a wheelchair user to travel. The pathway was blocked by multiple
22   obstructions. In addition, the door to the entrance had no knob making it difficult for
23   Plaintiff to reach and open.
24         32.    Toilet compartment doors, including door hardware, shall comply with 404
25   except that if the approach is to the latch side of the compartment door, clearance
26   between the door side of the compartment and any obstruction shall be 42 inches (1065
27   mm) minimum. Doors shall be located in the front partition or in the side wall or partition
28   farthest from the water closet. Where located in the front partition, the door opening shall



                                    COMPLAINT FOR DAMAGES - 9
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 10 of 15 Page ID #:10




 1    be 4 inches (100 mm) maximum from the side wall or partition farthest from the water
 2    closet. Where located in the side wall or partition, the door opening shall be 4 inches (100
 3    mm) maximum from the front partition. The door shall be self-closing. A door pull
 4    complying with 404.2.7 shall be placed on both sides of the door near the latch. Toilet
 5    compartment doors shall not swing into the minimum required compartment area. 2010
 6    ADA Standards § 604.8.1.2.
 7          33.    Here, Defendants failed install a proper door or door lock in compliance
 8    with the Standards.
 9          34.    The side wall grab bar shall be 42 inches (1065 mm) long minimum, located
10    12 inches (305 mm) maximum from the rear wall and extending 54 inches (1370 mm)
11    minimum from the rear wall. 2010 ADA Standards § 604.5.1. The rear wall grab bar
12    shall be 36 inches (915 mm) long minimum and extend from the centerline of the water
13    closet 12 inches (305 mm) minimum on one side and 24 inches (610 mm) minimum on
14    the other side. 2010 ADA Standards § 604.5.2
15          35.    Here, Defendants failed to properly install the side grab bars as required by
16    the Standards.
17          36.    The height of water closets shall be 17 in to 19 in (430 mm to 485 mm),
18    measured to the top of the toilet seat. Seats shall not be sprung to return to a lifted
19    position. 1991 ADA Standards § 4.16.3. Standard toilet stalls with a minimum depth of
20    56 in (1420 mm) shall have wall-mounted water closets. If the depth of a standard toilet
21    stall is increased at least 3 in (75 mm), then a floor-mounted water closet may be used.
22    Arrangements shown for standard toilet stalls may be reversed to allow either a left- or
23    right-hand approach. 1991 ADA Standards § 4.17.3.
24          37.    Here, Defendants failed to install compliant toilet in the restroom.
25          38.    Toilet flush controls shall be hand operated or automatic. Hand operated
26    flush controls shall comply with 309. Flush controls shall be located on the open side of
27    the water closet. 2010 ADA Standards § 604.6.
28          39.    Here, Defendants failed to install a proper flush control.



                                    COMPLAINT FOR DAMAGES - 10
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 11 of 15 Page ID #:11




 1          40.      The turning space shall be a space of 60 inches (1525 mm) diameter
 2    minimum. The space shall be permitted to include knee and toe clearance complying with
 3    306. 2010 ADA Standards § 304.3.1. A clear floor space 30 in by 48 in (760 mm by
 4    1220 mm) complying with 4.2.4 shall be provided in front of a lavatory to allow forward
 5    approach. Such clear floor space shall adjoin or overlap an accessible route and shall
 6    extend a maximum of 19 in (485 mm) underneath the lavatory. 1991 ADA Standards §
 7    4.19.3.
 8          41.      Here, Defendants failed to comply with the federal standard by failing to
 9    provide adequate the turning space of minimum 60 inches in the restroom.
10          42.      By failing to maintain the facility to be readily accessible and usable by
11    Plaintiff, Defendants are in violation of Plaintiff’s rights under the ADA and its related
12    regulations.
13          43.      The Business has denied and continues to deny full and equal access to
14    Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
15    discriminated against due to the lack of accessible facilities, and therefore, seeks
16    injunctive relief to alter facilities to make such facilities readily accessible to and usable
17    by individuals with disabilities.
18                                  SECOND CAUSE OF ACTION
19                      VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
20          44.      Plaintiff incorporates by reference each of the allegations in all prior
21    paragraphs in this complaint.
22          45.      California Civil Code § 51 states, “All persons within the jurisdiction of this
23    state are free and equal, and no matter what their sex, race, color, religion, ancestry,
24    national origin, disability, medical condition, genetic information, marital status, sexual
25    orientation, citizenship, primary language, or immigration status are entitled to the full
26    and equal accommodations, advantages, facilities, privileges, or services in all business
27    establishments of every kind whatsoever.”
28




                                     COMPLAINT FOR DAMAGES - 11
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 12 of 15 Page ID #:12




 1          46.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
 2    or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
 3    for each and every offense for the actual damages, and any amount that may be
 4    determined by a jury, or a court sitting without a jury, up to a maximum of three times the
 5    amount of actual damage but in no case less than four thousand dollars ($4,000) and any
 6    attorney’s fees that may be determined by the court in addition thereto, suffered by any
 7    person denied the rights provided in Section 51, 51.5, or 51.6.
 8          47.    California Civil Code § 51(f) specifies, “a violation of the right of any
 9    individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
10    shall also constitute a violation of this section.”
11          48.    The actions and omissions of Defendants alleged herein constitute a denial
12    of full and equal accommodation, advantages, facilities, privileges, or services by
13    physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
14    Defendants have discriminated against Plaintiff in violation of California Civil Code §§
15    51 and 52.
16          49.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
17    difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
18    damages as specified in California Civil Code §55.56(a)-(c).
19                                   THIRD CAUSE OF ACTION
20                 VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
21          50.    Plaintiff incorporates by reference each of the allegations in all prior
22    paragraphs in this complaint.
23          51.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
24    entitled to full and equal access, as other members of the general public, to
25    accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
26    and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
27    railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
28    of transportation (whether private, public, franchised, licensed, contracted, or otherwise



                                     COMPLAINT FOR DAMAGES - 12
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 13 of 15 Page ID #:13




 1    provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
 2    places of public accommodations, amusement, or resort, and other places in which the
 3    general public is invited, subject only to the conditions and limitations established by
 4    law, or state or federal regulation, and applicable alike to all persons.
 5          52.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
 6    corporation who denies or interferes with admittance to or enjoyment of public facilities
 7    as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
 8    individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
 9    the actual damages, and any amount as may be determined by a jury, or a court sitting
10    without a jury, up to a maximum of three times the amount of actual damages but in no
11    case less than one thousand dollars ($1,000) and any attorney’s fees that may be
12    determined by the court in addition thereto, suffered by any person denied the rights
13    provided in Section 54, 54.1, and 54.2.
14          53.    California Civil Code § 54(d) specifies, “a violation of the right of an
15    individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
16    constitute a violation of this section, and nothing in this section shall be construed to limit
17    the access of any person in violation of that act.
18          54.    The actions and omissions of Defendants alleged herein constitute a denial
19    of full and equal accommodation, advantages, and facilities by physically disabled
20    persons within the meaning of California Civil Code § 54. Defendants have
21    discriminated against Plaintiff in violation of California Civil Code § 54.
22          55.    The violations of the California Disabled Persons Act caused Plaintiff to
23    experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
24    statutory damages as specified in California Civil Code §55.56(a)-(c).
25                                 FOURTH CAUSE OF ACTION
26                                 UNFAIR COMPETITION ACT
27          56.    Plaintiff incorporates by reference each of the allegations in all prior
28    paragraphs in this complaint.



                                    COMPLAINT FOR DAMAGES - 13
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 14 of 15 Page ID #:14




 1           57.    Defendants have engaged in unfair competition, unfair or fraudulent
 2    business practices, and unfair, deceptive, untrue or misleading advertising in violation of
 3    the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
 4           58.    Defendants engage in business practices and policies that create systemic
 5    barriers to full and equal access for people with disability in violation of state and federal
 6    law.
 7           59.    The actions and omissions of Defendants are unfair and injurious to
 8    Plaintiff, a consumer of the Business’ goods and services. As a result of Defendants’
 9    unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was not
10    provided with goods and services provided to other consumers. Plaintiff seeks relief
11    necessary to prevent Defendants’ continued unfair business practices and policies and
12    restitution of any month that Defendants acquired by means of such unfair competition,
13    including profits unfairly obtained.
14                                    FIFTH CAUSE OF ACTION
15                                           NEGLIGENCE
16           60.    Plaintiff incorporates by reference each of the allegations in all prior
17    paragraphs in this complaint.
18           61.    Defendants have a general duty and a duty under the ADA, Unruh Civil
19    Rights Act and California Disabled Persons Act to provide safe and accessible facilities
20    to the Plaintiff.
21           62.    Defendants breached their duty of care by violating the provisions of ADA,
22    Unruh Civil Rights Act and California Disabled Persons Act.
23           63.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
24    has suffered damages.
25
26
27
28




                                    COMPLAINT FOR DAMAGES - 14
     Case 2:19-cv-09558-VAP-KS Document 1 Filed 11/06/19 Page 15 of 15 Page ID #:15




 1                                     PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff respectfully prays for relief and judgment against
 3    Defendants as follows:
 4          1.     For preliminary and permanent injunction directing Defendants to comply
 5    with the Americans with Disability Act and the Unruh Civil Rights Act;
 6          2.     Award of all appropriate damages, including but not limited to statutory
 7    damages, general damages and treble damages in amounts, according to proof;
 8          3.     Award of all reasonable restitution for Defendants’ unfair competition
 9    practices;
10          4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
11    action;
12          5.     Prejudgment interest pursuant to California Civil Code § 3291; and
13          6.     Such other and further relief as the Court deems just and proper.
14
15                               DEMAND FOR TRIAL BY JURY
16          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
17    demands a trial by jury on all issues so triable.
18
19    Dated: October 29, 2019                 SO. CAL. EQUAL ACCESS GROUP
20
21
22                                            By:   _/s/ Jason Yoon_______________
                                                    Jason Yoon, Esq.
23                                            Attorneys for Plaintiff
24
25
26
27
28




                                    COMPLAINT FOR DAMAGES - 15
